DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  there is a grammatical error in claim 1, line 25 – “on entire circumference” should be “on an entire circumference” or “on the entire circumference”. Claims 2-8 are objected to as depending upon claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 6 recite the limitations "the intermediate land portion" and “the shoulder land portion”, but these are set forth as a pair of intermediate land portions and a pair of shoulder land portion in claim 1 upon which they depend.  It is unclear if the limitations in claims 3 and 6 are limited to only a singular intermediate land portion and shoulder land portion or should in fact apply to the pair of intermediate land portions and pair of shoulder land portions. Claims 7-8 are also rejected as depending upon claim 6.
Claims 4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 7 recite the limitations "the intermediate land portion", “the sipe”, “the outer main groove” and “the lug groove” but each of these are set forth as plural rather than singular by their antecedent basis.  Accordingly, it is unclear if they are limited to a singular or plural for these limitation in the claims. Claim 8 is also rejected as depending upon claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (WO2017/187734; English equivalent US Pub. No. 2021/0221181 relied upon) in view of Tsukamoto (JP10-024710; machine translation relied upon), and Minami (JP2012-086665; machine translation relied upon) and/or Nomura (JP2012-056464; machine translation relied upon).
Regarding claim 1, Ebiko teaches a pneumatic tire (title) (such a pneumatic tire inherently requiring sidewall and bead portions in order to function as intended) comprising a tread portion, the tread portion provided with four main grooves 3 including outer main grooves 3B and inner main grooves 3A defining a center land portion 4A, a pair of intermediate land portions 4B and a pair of shoulder land portions 4C (paragraphs [0043]-[0050]; figure 1), the center, intermediate, and shoulder land portions each are provided with a plurality of sipes arranged at intervals in the circumferential direction, the sipes 6 in the center land portion are connected to lug grooves 5 (taken to be the claimed widened portion) (paragraphs [0051]-[0057]; figure 1), the sipes 11 in the shoulder land portions each can extend from an outer side of a ground contact end in the lateral direction toward the outer main groove (paragraph [0083]), an end of the sipe 8 in the intermediate land portion on the side of the inner main groove is disposed between ends of adjacent sipes in the center land portion in the circumferential direction (figure 1), that the sipes 8 are inclined at 45-70 degrees to the circumferential direction (paragraph [0109]; figure 1), and that the center and intermediate sipes are inclined at a smaller angle than the shoulder sipes. Given the teaching that the sipes can be inclined at 45 degrees, as well as the pitching relationship shown in the embodiment of figure 1), Ebiko suggests configurations where at any position on the entire circumference of the tire, at least one of the sipe in the center land portion or the sipe in the intermediate land portion is present on a tire meridian. Ebiko does not specifically disclose that an inclination angle of the sipes satisfies θCE < θMD. Tsukamoto teaches increasing the intersection angle between the tangent line of each sipe and the equatorial plane from the equatorial plane toward the tread edge (machine translation at paragraph [0007]; figure 1). It would have been obvious to one of ordinary skill in the art to use as is taught by Tsukamoto in the tire of Ebiko in order to reduce the abrasion on the tread (see Tsukamoto machine translation at paragraph [0007]). Ebiko teaches that the orientation of the sipes in the shoulder land portions in the circumferential direction is opposite to the orientation of the sipes in the intermediate land portions (figure 1), but does not specifically disclose that the orientation of the sipes in the center land portion are opposite to the orientation of the sipes in the intermediate land portions. Minami (figures 1-2) and Nomura (figure 1) each teach that the orientation of the sipes in the center land portion and shoulder land portions in the circumferential direction is opposite to the orientation of the sipes in the intermediate land portions. It would have been obvious to one of ordinary skill in the art to use an orientation of the sipes in the center land portion and shoulder land portions in the circumferential direction that is opposite to the orientation of the sipes in the intermediate land portions as taught by Minami and/or Nomura as a known configuration of sipe orientations with the predictable result of having a functional tread pattern.
Regarding claim 2, Ebiko teaches that the sipes in the shoulder land portions do not communicate with the outer main groove (paragraph [0083]; figure 1).
Regarding claim 4, Ebiko teaches that a plurality of lug groove 7 intersecting with sipes are provided in the intermediate land portions, and one end of the lug groove opens to one of the outer main grooves (paragraphs [0063]-[0076]; figure 1).
Regarding claim 5, Ebiko teaches that each of the lug grooves in the intermediate land portions has an acute bent portion (paragraphs [0063]-[0069]; figure 1).
Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko in view of Tsukamoto, and Minami and/or Nomura as applied to claims 1-2 above, and further in view of Horiguchi (US Pub. No. 2018/0015789).
Regarding claims 3 and 6, Ebiko teaches that the width of the shoulder portions is wider than the width of the center and intermediate land portions (figure 1), but does not specifically disclose W1 < W2 < W3 as claimed. Horiguchi teaches a tire with five land portions where it is desirable that the width W4 of the middle land portions (claimed W2) is larger than the width W3 of the crown land portion (claimed W1) (paragraph [0051]; figure 1) and that it is desirable that the width W5 of the shoulder land portions (claimed W3) is larger than the width W4 of the middle land portions (claimed W2) and larger than the width W3 of the crown land portion (claimed W1) (paragraph [0085]; figure 1), resulting in W1 < W2 < W3 as claimed. It would have been obvious to one of ordinary skill in the art to use W1 < W2 < W3 as taught by Horiguchi in the tire of Ebiko (combined) as a desirable configuration of land portion widths in a five land portion tire (see Horiguchi at paragraphs [0051] and [0085] and figure 1).
Regarding claim 7, Ebiko teaches that a plurality of lug groove 7 intersecting with sipes are provided in the intermediate land portions, and one end of the lug groove opens to one of the outer main grooves (paragraphs [0063]-[0076]; figure 1).
Regarding claim 8, Ebiko teaches that each of the lug grooves in the intermediate land portions has an acute bent portion (paragraphs [0063]-[0069]; figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 29, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749